Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.

Election/Restrictions
Claims 1-9 and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/3/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please rejoin claim 20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the prior art of Prest et al. (US 20120069517), Displaybank Abstract, Wang et al. (US 20130189486), Wood (Physical Review), and Wildner et al. (WO 2014/096199).
Prest discloses a curved glass enclosure with electronic devices disposed within the enclosure.  The enclosure has a non-circular cross section and the device is an LCD touchscreen with a DITO structure and an optically clear adhesive disposed on either side of the assembly.  The internal surfaces of the glass enclosure are unpolished; however, Prest is silent to the claimed matching of the second refractive index with the refractive index of the glass enclosure and the device having the adhesive being in direct contact with the glass enclosure and the a glass sheet of the device.  The Displaybank Abstract discloses the DITO structure but is silent to a second glass sheet that would result in the structure as claimed.  Wang discloses lithium aluminosilicate glass for non-planar touch screen devices.  However, Wang is silent to the structure as claimed.  Wood discloses matching refractive indices between two materials, in order to improve transmittance.  However, Wood is silent to the claimed structure.  Wildner discloses a structure with an outer non-circular cross-section glass directly contacting an adhesive, wherein the adhesive also directly contacts a display device portion.  The adhesive matches the refractive index of the outer glass but is silent to the display device having a second glass and matching the refractive index thereof.  As such, the presently claimed structure is novel and unobvious over the prior art of record and is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783